Citation Nr: 1818061	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-35 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hyperhidrosis (formerly claimed as night sweats), to include as due to an undiagnosed illness attributable to the Veteran's Persian Gulf service. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Marine Corps from January 1977 to October 1983 and from December 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This matter was previously denied in an October 2008 rating decision, which became final.  The Board determined in a June 2015 decision that new and material evidence sufficient to raise a reasonable probability of substantiating the claim was received and the claim was reopened.  38 C.F.R. § 3.156. 

In March 2015, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) other than the undersigned.  In January 2018, the Veteran was informed that the VLJ who had conducted his March 2015 Board hearing was no longer available, and that he had a right to an additional hearing before a different VLJ.  As the Veteran has provided no response to the January 2018 notice, we presume he did not want another hearing and have proceeded to make a decision on the record.  38 U.S.C. § 7107(c); 38 C.F.R. § § 19.3(b), 20.707.  The transcript of the Veteran's March 2015 Board hearing are of record and have been reviewed by the undersigned.

In June 2015 and April 2017, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.

A September 2017 RO decision granted service connection for psoriasis and assigned a noncompensable rating, effective April 17, 2008.  Therefore the issue of entitlement to service connection for psoriasis is no longer on appeal. 



FINDING OF FACT

The Veteran's night sweats are likely related to his active service.

CONCLUSION OF LAW

The service-connection criteria for night sweats, to include as due to an undiagnosed illness attributable to the Veteran's Persian Gulf service, have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  
 
In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for night sweats.  

With regard to a present disability, the Veteran was afforded a VA examination at which he was diagnosed with non-pathological hyperhidrosis.  Thus, the first element of service connection is met. 

With regard to an in-service event or illness, the service treatment records do not show any evidence of treatment or complaints of night sweats.  However, lay evidence is generally competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Night sweats, also referred to as non-pathological hyperhidrosis, are a type of disability that a layperson is capable of identifying.  The Veteran has testified that he has experienced night sweats since his deployment in the Persian Gulf region in the early 1990s.  See June 2011 DRO Hearing Testimony and March 2015 Hearing Testimony.  Accordingly, the Veteran is competent to say that he has sustained the symptoms of night sweats and the second element of service connection is met.  

Turning to nexus, a layperson may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Laypersons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  

Night sweats are a type of disability that a layperson is capable of identifying.  The Veteran has consistently stated that he has experienced night sweats since returning from his service in the Persian Gulf region in the early 1990s.  See June 2011 DRO Hearing Testimony, April 2013 VA examination, and March 2015 Hearing Testimony.  Further, in February 2016, the Veteran's wife submitted a statement in which she reported that he began to sweat heavily at night when he returned from his deployment in the Gulf.  In this regard, the Veteran and Veteran's wife's lay observations are highly probative in deciding this appeal.

The Board notes the June 2017 VA examiner has provided a negative nexus opinion.  The examiner opined the Veteran's night sweats are less likely than not caused by the Gulf War, clearly and unmistakably not aggravated by the Gulf War, and less likely than not related to or caused by a service-connected condition.  

As an initial matter, the examiner used the wrong legal standard when considering aggravation.  However, as the Board has found the evidence supports evidence of service connection, a remand for further clarification is not necessary.  

In regard to nexus, the June 2017 examiner did not provide an adequate opinion.  While she opined that the night sweats were not a symptom of an undiagnosed illness, she did not provide an opinion as to whether the Veteran's night sweats could be directly correlated with his in-service symptomology of night sweats, to which the Veteran has credibly testified.  

After careful reexamination and affording all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record is in relative equipoise. Therefore, service connection for hyperhidrosis is warranted.


ORDER

Entitlement to service connection for hyperhidrosis (formerly claimed as night sweats) is granted.


____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


